Opinion issued August 12, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-13-01067-CV
                          ———————————
                        HARRIS COUNTY, Appellant
                                      V.
 PASADENA REFINING SYSTEM, INC. AND CROWN CENTRAL, LLC,
                        Appellees


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-02153


                         MEMORANDUM OPINION

      Appellant, Harris County, has filed an unopposed motion to dismiss the

appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2